Title: To Thomas Jefferson from Matthew Clay, 1 September 1807
From: Clay, Matthew
To: Jefferson, Thomas


                        
                                Sir
                                
                                Pittsylvania Virginia
                            
                         From repeated assurances in this, and several of the adjacent Counties, I am induced to declare a wish
                                to accept of a Command in the Volunteer Troops now about to be raised. It is in the mouth of every Soldier I meet,
                                will you Join the Volunteers, that are expected to be Called out against the British, in Consequence of their late
                                cowardly and unwarrented attack on the Flag of the United States, they declare to a man, that they wish to go, if I
                                will go with them, it is not therefore deemed arrogance in me to ask the Command of a Brigade In looking over Six or
                                Eight adjoining counties we do not recollect a single Revolutionary Character that was in the Army the whole of the
                                War, a period of more than eight years, except myself; I have been upwards of thirty Years in Public service & the
                                repeated Success of my Elections, is a strong and flattering evidence of the confidence and attachment of the People:
                                it is a fact well known, that in taking between two & three thousand Votes, I do not loose more than eight, or ten,
                                and them generally old Tories.— I have always thought it good policy in the appointment of Militia Officers to select
                                men of weight and Character with the People, they all say they do not like to go, unless they know their Officers,
                                they do not like all the appointments made by the Court. The present is a flattering moment to the scheme of raising
                                Volunteers. The Shock is not confined to the tide water alone, it pervades the whole of the interior Country, as much
                                as if we lived in the neighbourhood of Norfolk.—  It is true I did not rank high in the last war, altho: I was in the Army the whole of the War, owing to
                                a peculiar circumstance, that took place, at the battle of German Town, when all the ninth Virginia Regiment were made
                                prisoners except about thirty men and myself, who were detached from the Army, on that day; and it is a fact well known
                                that those Officers were not exchanged untill nearly the close of the War, of course they stood no chance of being
                                removed any way— I know that I am in age among the youngest of the Old Revolutionary Officers, now living; from the
                                commencement of the Revolutionary War, the time that Principles were formed, to the present moment I have not deviated
                                    Yet nor little, from the republican cause, in word or deed—and 
                                     at the contested Election for President I took a decided stand—Which Genl. Mason can explain; and so could
                                Genl. Dark if he was living.—
                             I am very solicitous to know the fate of this application, do therefore request an answer.—A singular
                                circumstance has taken place under the present Government; with others I put my name, to the recommendations of a
                                number of well deserving Characters, not one of which were successfull in their applications.—
                  With assurances of high
                                respect and attachment I am Your fellow Citizen &c 
                  
                                Mat. Clay
                     
                                1st Septr. 1807
                            
                    
                                 P.S. A copy of this letter is sent to the Executive of this State—
                            
               